DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 28 , with respect to the  have been fully considered and are persuasive.  The objection of 29 April 2022 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10, 12-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo in view of Spurr (US-8876176-B2).

With regards to claim 10, Cumbo discloses a vehicle door latch apparatus (20 Figure 1A) comprising: 
a latch (24 Figure 1A) that is engaged with a striker (28 Figure 1A) and that is rotatable (about axis 26, Figure 1A) from an unlatched position (24 Figure 13) to a an over rotating position (latch 24 compressing bumper 34, Figure 1A); 
a ratchet member (50 Figure 1A) that is rotatably supported by a ratchet shaft (46 Figure 1A) and that has a pawl portion (68 Figure 1A), wherein the pawl portion is movable between a latch engaging position (68 Figure 1A) and a latch releasing position (68 Figure 13), the latch engaging position being where the pawl portion can face a half latch engaging portion (40 Figure 1A) of the latch, the latch releasing position being where the pawl portion is not in contact with the half latch engaging portion, 
wherein a release component force (X/Y*Fs Figure 3) is generated in a latch releasing direction (M2 Figure 3) when a latch return force (Fs Figure 3) is applied in a releasing direction (left, Figure 3) at the latch engaging position (Figure 3), and the ratchet member is pushed out from the latch engaging position to the latch releasing position by the release component force (Col 5 Lines 21-33); and
a ratchet restraint (84 Figure 1A) that is arranged on a side of the ratchet member and that can be moved about a pin (86 Figure 1A) between a block position (84 Figure 1A) and a release position (84 Figure 9), 
wherein at the block position, the ratchet restraint abuts against the ratchet member to prevent the ratchet member from moving from a latch engaging position (Figure 1A) to a latch disengaging position (Figure 9), the latch engaging position being where the ratchet member engages the latch, and 
wherein at the release position (84 Figure 9), the ratchet restraint is detached from the ratchet member (50 Figure 1A) to allow the ratchet member to move from the latch engaging position to the latch disengaging position, 
wherein the ratchet member has a pole lever (64 Figure 1A), 
wherein the ratchet member has a base lever (44 Figure 1A) that is rotatably supported by the ratchet shaft (46 Figure 1A), and the pole lever (64 Figure 1A) is rotatably supported on the base lever by a connecting shaft (66 Figure 1A),
wherein the pole lever (64 Figure 1A) is pressed against the base lever (44 Figure 1A) in a latch engaging direction (counter-clockwise, Figure 1A) by a resilient force of a ratchet spring (74 Figure 1A).
Cumbo does not discloses that a coil portion of the ratchet spring is supported by the connecting shaft.
However, Spurr discloses a vehicle latch with a spring arrangement in which a first lever (814 Figure 31) is rotatably supported on a base lever (822 Figure 31) by a connecting shaft (828 Figure 31), wherein the first lever is pressed against the base lever by a resilient force of a ratchet spring (836 Figure 31), a coil portion of the ratchet spring is supported by the connecting shaft, one of spring legs (right leg of 836, Figure 31) of the ratchet spring is in contact with and engaged with a base lever shaft (shaft supporting right leg of spring 836, Figure 31), and the other (left leg of 836, Figure 31) is engaged with the first lever (via shaft 835, Figure 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spring arrangement of Cumbo with that of Spurr. One would have been motivated to make this modification in order to create a more compact assembly, eliminating the need for the bulky extended base lever (portion 56, Figure 1A – Cumbo).
Thus, Cumbo in view of Spurr teaches a device in which a coil portion of the ratchet spring (836 Figure 31 – Spurr) is supported by the connecting shaft (66 Figure 1A – Cumbo), one of the spring legs of the ratchet spring is in contact with and engaged with the ratchet shaft (46 Figure 1A – Cumbo), and the other is engaged with the pole lever (64 Figure 1A – Cumbo).

With regards to claim 12, Cumbo in view of Spurr teaches the vehicle door latch apparatus according to claim 10, 
wherein the latch (24 Figure 1A – Cumbo) has the full latch engaging portion (38 Figure 1A) that is arranged together with the half latch engaging portion (40 Figure 1A).

With regards to claim 13, Cumbo in view of Spurr teaches the vehicle door latch apparatus according to claim 10, 
wherein the ratchet restraint (84 Figure 1A – Cumbo) includes a cam biasing spring (96 Figure 3) that biases (Col 5 Para 2) the ratchet restraint from the release position toward the block position (clockwise, Figure 1A).

With regards to claim 15, Cumbo in view of Spurr teaches the vehicle door latch apparatus according to claim 10, 
wherein the ratchet restraint (84 Figure 1A – Cumbo) can be shifted between the block position (84 Figure 1A) and the release position (84 Figure 9) by a motorized release operation force (Col 6 Para 4).
Cumbo also discloses a second embodiment (Figures 2A-2B) that adds an emergency manual release lever (124 Figure 2A) that can move the ratchet restraint from the block position to the release position (Col 8 Para 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an emergency manual release lever to the first embodiment of Cumbo. One would have been motivated to make this addition in order to manually release the latch in the event of a power failure (Col 8 Para 4).

With regards to claim 16, Cumbo in view of Spurr teaches the vehicle door latch apparatus according to claim 10, 
wherein the base lever includes a bifurcated portion (63 Figure 1A – Cumbo), and the connecting shaft (66 Figure 1A) is arranged inside of the bifurcated portion such that a gap is formed between the bifurcated portion and the pole lever (64 Figure 13), the gap allowing the pole lever to rotate relative to the base lever within a predetermined rotation angle (Col 4 Para 4).

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cumbo in view of Spurr in further view of Warmke (DE-19913666-A1).

	With regards to claim 11, Cumbo in view of Spurr teaches the vehicle door latch apparatus according to claim 10,
wherein the ratchet restraint (84 Figure 1A – Cumbo) has a blocking surface (88 Figure 1A). 
Cumbo does not discloses that the blocking surface is an arc surface.
However, Warmke discloses a vehicle latch comprising a blocking lever (19 Figure 1) with a biasing spring (25 Figure 2) for blocking the pivoting of a second lever (21 Figure 1) from a first position (Figure 2) to a second position (Figure 1). Warmke’s lever has a blocking surface (19 Figure 2), which is an arc surface whose center is positioned at the pin (15 Figure 2), and an inclined surface (20 Figure 2) that extends contiguous with the blocking surface and whose radius from the pin gradually decreases. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the blocking lever and biasing spring of Warmke for the ratchet restraint and biasing spring of Cumbo. One would have motivated to make this substitution for smoother and lower impact engagement and disengagement between the ratchet restraint and ratchet member.
Thus Cumbo in view of Spurr in further view of Warmke teaches an apparatus wherein the pole lever (64 Figure 1A – Cumbo) is in contact with a full latch engaging portion (38 Figure 1A – Cumbo) on the latch when the ratchet restraint (19 Figure 1 – Warmke) is at the block position (blocking surface 54 of the base lever, Figure 1A – Cumbo) and the base lever (44 Figure 1A – Cumbo) is at a restricted position where the base lever is in contact with the blocking surface (19 Figure 2 – Warmke) of the ratchet restraint, and 
wherein the pole lever (64 Figure 1A – Cumbo) can be disengaged (Col 4 Para 3 – Cumbo) from the full latch engaging portion (38 Figure 1A – Cumbo) on the latch by rotating about the connecting shaft (66 Figure 1A – Cumbo) in a latch disengaging direction (clockwise, Figure 1A) while the base lever (44 Figure 1A – Cumbo) is rotated to slide from the blocking surface (19 Figure 2 – Warmke) to the inclined surface (20 Figure 2 – Warmke) of the ratchet restraint (19 Figure 1 – Warmke) to a non-restricted position (44 Figure 9 – Cumbo) by the release component force (X/Y*Fs Figure 3 – Cumbo). 

	With regards to claim 14, Cumbo in view of Spurr in further view of Warmke teaches the vehicle door latch apparatus of claim 11,
wherein the ratchet restraint (19 Figure 2 – Warmke) includes a cam biasing spring (25 Figure 2 – Warmke) that biases (Col 5 Para 2 – Cumbo) the ratchet restraint from the release position (Figure 9 – Cumbo) toward the block position (Figure 1A – Cumbo), and
wherein the inclined surface (20 Figure 2 – Warmke) of the ratchet restraint (19 Figure 2 – Warmke) returns the base lever (44 Figure 1A – Cumbo) from the unrestricted position (Figure 9 – Cumbo) to the restricted position (Figure 1A – Cumbo) when the ratchet restraint is returned to the block position from the release position by resilient force of the cam biasing spring (25 Figure 2 – Warmke).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-8596694-B2: A related vehicle latch arrangement.
US-5188406-A: A related vehicle latch arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675